NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ALIPHCOM,
Petitioner.
Miscel1aneous Docket No. 971 n
On Petition for Writ of Manda1nus to the United
States District C0urt for the Northern District of Ca1ifor-
nia in case no. 10-CV-2337, Judge Lucy H. Koh.
ORDER
Wi-Lan, Inc. moves for an extension of time, until De-
cember 30, 2010, to file its response to Aliphcom's petition
for a writ of mandamus
Upon consideration thereof,
IT IS ORDERED THATf
Wi-Lan, Inc.'s motion is granted in part; its response
is due no later than 5 p.m. on December 29, 2010.*
" The court is closed on December 30, 2010.

1N sr AL1PHcoM 2
FoR THE CoURT
DEC 0 8 mm /s/ Jan Horba1y
Date Jan Horba1y
C1erk
ccc Claudia Wi1son Frost, Esq.
Michae1 G. McManus, Esq.
Clerk, United States District Court For The Northern
District Of Ca1ifornia
s8 -
U.S. COUR'FE)l!?§\I?PEALS FOR
THE FEDERAL ClRCUIT
DEC 06 2010
JAN HORBALY
CLERK